DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 	After the amendments filed May 12, 2020, claims 1, 4 and 5 were amended, 10-12 were newly added and 7-8 were cancelled. Therefore, claims 1-6 and 9-12 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kisenwether et al (US 2009/0275410).
Regarding claims 1 and 4-5: Kisenwether discloses a memory configured to store the progress of the video game (paragraph [0008], a computing system configured to provide group play with multiple game devices comprises: a memory; and a component that is configured to provide group play with multiple game devices): a communication circuit configured to communicate with the one or more video game control apparatuses (paragraph [0082], a software Group Play Coordinator program 335 is executing in memory 330 to provide a Group Play Coordinator, which interacts with the game device computing systems 350, and the other computing systems 380, over a network 390 using network connection 312 (e.g., via a LAN, WAN, wireless network, cellular network, etc.)) configured to: group a plurality of players of the video game in a same group (paragraph [0008], based at least in part on the obtained eligibility information, determining which of at least some of the plurality of game devices qualify to participate in a group play event before the group play event is triggered): wherein at least two of the plurality of players satisfy a predetermined game stage achievement condition, while remaining of the plurality of players do not satisfy the predetermined game stage achievement condition (paragraph [0023], paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player, providing group play events with multiple networked game devices, each of such group play events involving participation of one or more game devices that qualify to participate in the group play event. In some embodiments, such group play events may be initiated by any of one or more game devices that qualify to participate in the group play events, such that when any one of the one or more qualifying game devices initiates a group play event, all of the one or more qualifying game devices participate or are invited to participate in the group play event, i.e., if more than one gaming device qualifies for the group play event that inherently would be two gaming devices); cause an event composed of a specific number of stages to start on the one or more video game control apparatuses (paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player): cause a special game to start for all of the plurality of players in the same group when a predetermined number of players, but less than all (paragraph [0023], paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player, providing group play events with multiple networked game devices, each of such group play events involving participation of one or more game devices that qualify to participate in the group play event. In some embodiments, such group play events may be initiated by any of one or more game devices that qualify to participate in the group play events, such that when any one of the one or more qualifying game devices initiates a group play event, all of the one or more qualifying game devices participate or are invited to participate in the group play event), among the plurality of players, belonging to the same group satisfy a predetermined game stage achievement condition to be achieved, the predetermined game stage achievement condition being achieved by clearing a predetermined number of stages provided for the event (paragraph [0023], paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player, providing group play events with multiple networked game devices, each of such group play events involving participation of one or more game devices that qualify to participate in the group play event. In some embodiments, such group play events may be initiated by any of one or more game devices that qualify to participate in the group play events, such that when any one of the one or more qualifying game devices initiates a group play event, all of the one or more qualifying game devices participate or are invited to participate in the group play event); and  apply a privilege applier for applying a privilege to a player of the group who has played the special game (paragraph [0027], Each of the game devices 120 may also provide one or more awards to a corresponding player of the game device, such as, for example, free plays, extended plays, extra lives, bonus rounds, prizes, coupons, payouts (e.g., credit, currency, vouchers, etc.), etc., and such awards may be awarded as a potential outcome of playing a primary game, a bonus game, or a group play event), wherein the predetermined number of stages is equal to or smaller than the specific number of stages (paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player), wherein the group, including the at least two of the plurality of players that satisfy the predetermined game achievement condition and the remaining of the plurality of players that do not satisfy the predetermined game achievement condition, is formed prior to the special game starting, such that the special game is started for all of the plurality of players in the group (paragraph [0008], based at least in part on the obtained eligibility information, determining which of at least some of the plurality of game devices qualify to participate in a group play event before the group play event is triggered).
Regarding claim 2: Kisenwether discloses that which is discussed above. Kisenwether further discloses that the specific number of stages includes a final stage (paragraph [0023], paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player, providing group play events with multiple networked game devices, each of such group play events involving participation of one or more game devices that qualify to participate in the group play event. In some embodiments, such group play events may be initiated by any of one or more game devices that qualify to participate in the group play events, such that when any one of the one or more qualifying game devices initiates a group play event, all of the one or more qualifying game devices participate or are invited to participate in the group play event, (the examiner interprets the predetermined number of base games played as a final stage  for qualifying for the bonus game), the predetermined number of stages is a number obtained by subtracting a number of the final stage from the specific number (paragraph [0023], paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player, providing group play events with multiple networked game devices, each of such group play events involving participation of one or more game devices that qualify to participate in the group play event. In some embodiments, such group play events may be initiated by any of one or more game devices that qualify to participate in the group play events, such that when any one of the one or more qualifying game devices initiates a group play event, all of the one or more qualifying game devices participate or are invited to participate in the group play event, (the examiner interprets the predetermined number of base games played as a final stage  for qualifying for the bonus game0))), and the processor causes the special game to start, the special game being configured to be played also by a player who does not satisfy the predetermined game stage achievement condition and belongs to the same group as a player For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player, providing group play events with multiple networked game devices, each of such group play events involving participation of one or more game devices that qualify to participate in the group play event. In some embodiments, such group play events may be initiated by any of one or more game devices that qualify to participate in the group play events, such that when any one of the one or more qualifying game devices initiates a group play event, all of the one or more qualifying game devices participate or are invited to participate in the group play event). 
Regarding claim 3: Kisenwether discloses that which is discussed above. Kisenwether further discloses that the processor privilege applier applies the privilege to the player who does not satisfy the predetermined game stage achievement condition when the predetermined game stage achievement condition is satisfied (paragraph [0027], Each of the game devices 120 may also provide one or more awards to a corresponding player of the game device, such as, for example, free plays, extended plays, extra lives, bonus rounds, prizes, coupons, payouts (e.g., credit, currency, vouchers, etc.), etc., and such awards may be awarded as a potential outcome of playing a primary game, a bonus game, or a group play event).
Regarding claim 6: Kisenwether discloses that which is discussed above. Kisenwether further discloses that the privilege is applied to a player of the same group who clears the special game (paragraph [0027], Each of the game devices 120 may also provide one or more awards to a corresponding player of the game device, such as, for example, free plays, extended plays, extra lives, bonus rounds, prizes, coupons, payouts (e.g., credit, currency, vouchers, etc.), etc., and such awards may be awarded as a potential outcome of playing a primary game, a bonus game, or a group play event, for example providing a player an award as an outcome of playing a bonus game and achieving a awarding outcome which is old and well known to those of ordinary skill in the art at the time of the invention); the privilege is not applied to a player of the same Each of the game devices 120 may also provide one or more awards to a corresponding player of the game device, such as, for example, free plays, extended plays, extra lives, bonus rounds, prizes, coupons, payouts (e.g., credit, currency, vouchers, etc.), etc., and such awards may be awarded as a potential outcome of playing a primary game, a bonus game, or a group play event, for example not  providing a player an award as an outcome of playing a bonus game and achieving a losing outcome which is old and well known to those of ordinary skill in the art at the time of the invention). Although Kisenwether doesn’t specifically disclose that the player having the privilege cannot again participate in the special game, Kisenwether discloses that after the special game has been competed the normal game returns, as such, a player who receives an award would be unable to replay the special game (paragraph [0079], In addition, after the group play event has been completed, the game devices 220 that participated in the group play event may return to a normal mode of operation, such as, for example, return to providing one or more primary games for players of the game devices 220, i.e., the player returns to the primary game, therefore concluding the special game).
Regarding claim 9: Kisenwether discloses that which is discussed above. Kisenwether further discloses that a player that does not satisfy the predetermined game stage achievement condition plays the special game together with players that satisfy the predetermined game stage achievement condition, when the player that does not satisfy the predetermined game stage achievement condition belongs in a group having the predetermined number of players that satisfy the predetermined game achievement condition (paragraph [0023], paragraph [0030], For example, a bonus game may be triggered by an occurrence of one or more outcomes of a primary game, for example a level achieved by a player, providing group play events with multiple networked game devices, each of such group play events involving participation of one or more game devices that qualify to participate in the group play event. In some embodiments, such group play events may be initiated by any of one or more game devices that qualify to participate in the group play events, such that when any one of the one or more qualifying game devices initiates a group play event, all of the one or more qualifying game devices participate or are invited to participate in the group play event).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kisenwether et al (US 2009/0275410) in view of Kashima (US 2007/0281775).
Regarding claim 10: Kisenwether discloses that which is discussed above. However, Kisenwether does not specifically disclose that the video game provides a virtual world where the plurality of players respectively control a plurality of corresponding video game characters.
Kashima discloses that a video game provides a virtual world where the plurality of players respectively control a plurality of corresponding video game characters (paragraph [0184] – paragraph [0185], an example of the images for describing the role and attributes of the allied character which is to be played by the player participating in the battle game. Specifically, FIG. 18A shows the image which is displayed on the gaming machine 1a for describing the role of the character A, i.e., the leader, and the attributes of the character A, i.e., that the character A is skilled at attacking and attack magic. FIG. 18B shows the image which is displayed on the other gaming machines (e.g., gaming machine 1b) for describing the role of the character B, i.e., the partner, and the attributes of the character B, i.e., that the character B is skilled at defending).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the battle game as taught by Kashima into the gaming system as taught by Kisenwether in order to yield the predictable result of creating a more exciting and interesting game in order to entice prospective players to begin playing a slot machine or to continue playing a slot machine, thereby increasing player time and number of players overall at slot machines, resulting in an opportunity for increased revenue for slot machine operators.
Regarding claim 11: Kisenwether discloses that which is discussed above. However, Kisenwether does not specifically disclose that the video game provides a virtual world where the plurality of players respectively control a plurality of corresponding video game characters to perform a battle operation using offensive power and defensive power.
Kashima discloses that the video game provides a virtual world where the plurality of players respectively control a plurality of corresponding video game characters to perform a battle operation using offensive power and defensive power (paragraph [0184] – paragraph [0185], an example of the images for describing the role and attributes of the allied character which is to be played by the player participating in the battle game. Specifically, FIG. 18A shows the image which is displayed on the gaming machine 1a for describing the role of the character A, i.e., the leader, and the attributes of the character A, i.e., that the character A is skilled at attacking and attack magic. FIG. 18B shows the image which is displayed on the other gaming machines (e.g., gaming machine 1b) for describing the role of the character B, i.e., the partner, and the attributes of the character B, i.e., that the character B is skilled at defending).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the battle game as taught by Kashima into the gaming system as taught by Kisenwether in order to yield the predictable result of creating a more exciting and interesting game in order to entice prospective players to begin playing a slot machine or to continue playing 
Regarding claim 12: Kisenwether discloses that which is discussed above. However, Kisenwether does not specifically disclose that the video game provides a virtual world where the plurality of players respectively control a plurality of corresponding video game characters to battle a non-player character together.
Kashima discloses that the video game provides a virtual world where the plurality of players respectively control a plurality of corresponding video game characters to battle a non-player character together (paragraph [0184] – paragraph [0185], an example of the images for describing the role and attributes of the allied character which is to be played by the player participating in the battle game. Specifically, FIG. 18A shows the image which is displayed on the gaming machine 1a for describing the role of the character A, i.e., the leader, and the attributes of the character A, i.e., that the character A is skilled at attacking and attack magic. FIG. 18B shows the image which is displayed on the other gaming machines (e.g., gaming machine 1b) for describing the role of the character B, i.e., the partner, and the attributes of the character B, i.e., that the character B is skilled at defending).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the battle game as taught by Kashima into the gaming system as taught by Kisenwether in order to yield the predictable result of creating a more exciting and interesting game in order to entice prospective players to begin playing a slot machine or to continue playing a slot machine, thereby increasing player time and number of players overall at slot machines, resulting in an opportunity for increased revenue for slot machine operators.



Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
The applicant's arguments are substantially directed to newly added limitations. The Examiner respectfully submits that the prior art of record discloses these limitations, as discussed in the updated rejections as set forth above. Accordingly, the Applicant is directed to the rejection of the claims above for a detailed response to Applicant's arguments as to the applicability of the prior art.
The examiner notes that while amendments were discussed during the interview 10/06/2020, agreement was not reached, thus resulting in the examiner further reviewing the prior art and determining the art is still applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715

/KANG HU/            Supervisory Patent Examiner, Art Unit 3715